—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 7, 1975 (People v Edney, 47 AD2d 906, afifd 39 NY2d 620), affirming a judgment of the County Court, Nassau County, rendered May 3, 1974.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Rosenblatt and Miller, JJ., concur.